PER CURIAM.
Is an indictment valid which, after alleging that defendants expected an involuntary petition in bankruptcy to be filed against one of them and an adjudication and the appointment of trustee in bankruptcy to follow, charged a conspiracy to conceal from such trustee certain property belonging to the expected bankrupt and specifically described, and set forth overt acts done pursuant to the conspiracy, but did not allege that such owner was a bankrupt at the time of the conspiracy?
U. S. v. Rabinowich, 238 U. S. 78, 35 Sup. Ct. 682, 59 L. Ed. 1211, in our judgment, is conclusive of the question. While the only matter discussed in the opinion is whether the limitation period provided in the Bankruptcy Act (Act July 1, 1898, c. 541, 30 Stat. 544) or the general limitation statute is applicable to such an offense, the indictment upheld by the court was substantially identical with that in the instant case. The express contention of counsel for the government in that case that it is unnecessary in such a conspiracy charge to aver or prove that bankruptcy proceedings had in fact been instituted was necessarily sustained when the indictment was held valid. See, too, Radin v. U. S., 189 Fed. 571-575, 111 C. C. A. 6.
Judgment affirmed.